Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          This communication is responsive to applicants Preliminary Amendments of 10/22/2020.   The amendments have been entered.  Claims 72-102 are now pending, and claims 1-71, 103-171, has been canceled.   Claims 72-102 are now examined.

Claim Objections
3.          Claims 91 and 92 are objected to because of the following informalities:  
In claim 91, the phrase “to the portion” in line 2, has to be changed to ---the portion---.
In claim 92, the phrase “the second data” in line 21, has to be changed to ---the fourth data---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.          Claim 81-82, 89, 101-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

              As to claim 81, it is not clear about “… a wavelength selective switch that receives the first portion of the modulated optical signal and the second portion of the modulated optical signal.”    Figure 4A shows the use of WSS switches 416a, 416b, and figure 4B shows the use of WSS switches 416e, 416f, that each receive the first and the second portions of the modulated optical signal.   In figures 4A and 4B, two switches are used to receive the first and second portions of the modulated optical signals, however, it is not clear about a switch (or a wavelength selective switch) that receives both the first and the second portions of the modulated optical signal.   It is not clear which switch is the wavelength selective switch that receives a first portion an a second portion of the modulated optical signal.

               As to claim 82, it is not clear about “… the wavelength selective switch supplies the first group of optical subcarriers to a first optical communication path including a first optical fiber, and the wavelength selective switch supplies the second group of optical subcarriers to a second optical communication path including a second optical fiber.”   Figures of drawings shows the use of two WSS switches that each supplies the first and second group of subcarriers to the respective first and second optical fibers.  However, it is not clear about the use of only one switch that supplies the first and second group of subcarriers to the respective first and second optical fibers.  Figures of drawings show the use of two switches WSS for transmitting the subcarriers to the first and second fiber, not one switch.
a wavelength selective switch operable to be coupled to a first communication path including a first optical fiber and a second optical communication path including a second optical fiber, …”  Figures of drawings shows the use of WSS switches (or two WSS switches) that each is connected to a respective one of a first and second optical fiber.   However, it is not clear about a wavelength selective switch that is coupled to a first communication path including a first optical fiber and a second optical communication path including a second optical fiber, and further is operable to receive a first portion and a second portion of the modulated optical signal and supplies the first portion to the first input of a combiner and the second portion to the second input of the combiner.

             As to claim 101, it is not clear about “… a third wavelength selective switch operable to be coupled to the second optical communication path including the second optical fiber, the third wavelength selective switch being operable to receive the first portion of the second modulated optical signal including the third group of optical subcarriers from the second optical communication path and supply the first portion of the second modulated optical signal to the first input of the optical combiner; and a fourth wavelength selective switch operable to be coupled to the first optical communication path including the first optical fiber, the fourth wavelength selective switch being operable to receive the second portion of the second modulated optical signal including the fourth group of subcarriers from the first optical communication path and supply the second portion of the second modulated optical signal to the second input of the optical combiner.”    Which switch is the third switch to receive a first portion of the second modulated optical signal (including third group of subcarriers) and further the first portion to the first input of the optical combiner.   Which switch is the fourth switch to receive a second portion of the second modulated optical signal (including fourth group of subcarriers) and further supply the second portion to the second input of the optical combiner.

               As to claim 102, it is not clear about “… a first wavelength selective switch operable to receive the first portion of the first modulated optical signal and the second portion of the first modulated optical signal, wherein the first wavelength selective switch supplies the first group of optical subcarriers to a first optical communication path including a first optical fiber, and the first wavelength selective switch supplies the second group of optical subcarriers to a second communication path including a second optical fiber; and a second wavelength selective switch operable to be coupled to the second optical communication path including the second optical fiber and being operable to receive the first portion of the second modulated optical signal from the second optical communication path and supply the first portion of the second modulated optical signal including the third group of optical subcarriers to the first input of the optical combiner, the second wavelength selective switch further being operable to be coupled to the first optical communication path including the first optical fiber, the second wavelength selective switch further being operable to receive the second portion of the second modulated optical signal including the fourth plurality of optical subcarriers from the first optical communication path and supply the second portion of the second modulated optical signal to the second input of the optical combiner.”    Which switch is the first switch that receives the first and second portion of the first modulated optical signal and further supplies a first group a first fiber and a second group of subcarriers to a second fiber.    Which switch is the second switch that receives the first and second portion of the second modulated optical signal and further supplies the first portion (including third group of subcarriers) to the first input of a combiner, and the second portion (including fourth group of subcarriers) to the second input of the combiner.

Claim Rejections - 35 USC § 102
6.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.          Claim(s) 72-77, 80, 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vassilieva et al. (US Patent Application Publication No: 2018/0359047 A1).
             Regarding claim 72, Vassilieva teaches an apparatus (400, fig. 4A), comprising:
             a digital signal processor (DSP 410, fig. 4A) that is operable to receive information signals (402, fig. 4A) including plurality of bits of information and provide a plurality of digital signals based on the information signals (see paragraph 0076);
             digital-to-analog conversion circuitry (DAC 408-1, fig. 4A) operable to receive the digital signals from the digital signal processor (DSP 410, fig. 4A) and provide a plurality of analog signals based on the digital signals (see paragraph 0076); 
             driver circuitry operable to output drive signals based on the analog signals (paragraph 0076);

            an optical modulator (MZM 404-1, fig. 4A) operable to modulate at least a portion of the optical signal (411-1, fig. 4A) based on the drive signals to provide a modulated optical signal (the optical signal 403 outputted by modulator 404-1, shown in fig. 4A), the modulated optical signal including a first group of optical subcarriers (see fig. 2B, for example the first group of subcarriers 201 in fig. 2B) and a second group of optical subcarriers (the second group of subcarriers in fig. 2B, see paragraphs 0064, 0065), the first group of optical subcarriers including a first optical subcarrier (subcarrier f1 of the first group of subcarriers, shown in fig. 2B) and the second group of optical subcarriers including a second optical subcarrier (for example subcarrier f1 of the second group of subcarriers in fig. 2B), the first optical subcarrier carrying first data (see paragraph 0052, lines 11-13, paragraph 0061, paragraph 0075, lines 8-10) and the second optical subcarrier carrying second data (paragraph 0077, lines 1-5), the first and second data being indicative of the plurality of bits of information (see paragraph 0076).

              Regarding claim 73, Vassilieva further teaches the first data is the same as the second data (see paragraph 0064, lines 1-5, paragraph 0065, lines 1-11, paragraph 0077, lines 1-5 and f1-f8 in fig. 2B, note that the same data 402 is transmitted by using two multi-carriers channels with frequencies f1-f8, as it is shown in fig. 2B).

             Regarding claim 74, Vassilieva further teaches the use of a guard band (see GB in fig. 2B) spectrally separates first frequencies associated with the first group of optical subcarriers from 

             Regarding claim 75, Vassilieva further teaches an optical splitter (for example the OPTICAL HYBRID 504 in fig. 5A) having an input (the input of OPTICAL HYBRID 504 in fig. 5A) and first and second outputs (the first and second outputs of OPTICAL HYBRID 504), the input being operable to receive the modulated optical signal (signal 403 in fig. 5A) and the first output being operable to supply a first portion of the modulated optical signal and the second output being operable to supply a second portion of modulated optical signal (see paragraph 0079, lines 1-9).

             Regarding claim 76, Vassilieva also teaches the first portion of the modulated optical signal is a first power-split portion (511-1, fig. 5A) of the modulated optical signal and the second portion of the modulated optical signal is a second power-split portion (511-2, fig. 5A) of the modulated optical signal (see paragraph 0079).

             Regarding claim 77, Vassilieva also teaches a wavelength selective switch can be used (see paragraph 0051, lines 15-16), for example to receive the first portion of the modulated optical signal (note that RODAM 110 can have a wavelength selective switch, and therefore, it can receive a portion of the signal (or the modulated signal), for example transmitted by the transmission system 101 or 400 shown in figs. 1, 4A).  



             Regarding claim 83, Vassilieva further teaches an optical splitter (see paragraph 0076, lines 10-12) that receives the optical signal from the laser (Laser 414, fig. 4A) and supplies at least a portion (note that optical signal from Laser 414 is split into two portions) of the optical signal to the modulator (MZM 404-1, fig. 4A). 

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claim 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilieva et al. (US Patent Application Publication No: 2018/0359047 A1) in view of Zami et al. (US Patent Application Publication No: 2006/0257151 A1).
             Regarding claim 81, as it is understood in view of the above 112 problem, Vassilieva differs from the claimed invention in that Vassilieva does not specifically disclose the use of a wavelength selective switch that receives the first portion of the modulated optical signal and the second portion of the modulated optical signal.  However the use of optical switches to receive the optical signals and further reroute the signals are well known.   For example, Zami 
                  
Allowable Subject Matter
10           Claims 78-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.          Claims 84-88 and 90-100 are allowed over prior art of record.

Conclusion
12.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636